DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                ALEXANDRA HOFFMAN, individually,
                  and YOUR SACRED SPACE, LLC,
                           Appellants,

                                    v.

STEWART AGENCY, INC. d/b/a EARL STEWART TOYOTA OF NORTH
                       PALM BEACH,
                         Appellee.

                              No. 4D18-2017

                              [May 16, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case No.
502015CA001267XXXXMB.

  Michael D. Brown of Brown & Associates, P.A., North Palm Beach, for
appellants.

  Hinda Klein and Samuel B. Spinner of Conroy Simberg, Hollywood, for
appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.